MEMORANDUM**
John Winston Stone and Shirley Stone appeal pro se from the judgment of the Bankruptcy Appellate Panel (“BAP”) dismissing as moot and for lack of standing their appeal of the bankruptcy court’s order overruling the Stones’ objection to Albertson’s proof of claim. We review decisions of the BAP de novo and independently review the bankruptcy court’s rulings. Mitchell v. Franchise Tax Board, State of California (In re Mitchell), 209 F.3d 1111, 1115 (9th Cir.2000). We affirm.
Because Albertson’s waived its proof of claim, the Stones’ objection to Albertson’s proof of claim is moot. See United States Internal Revenue Serv. v. Pattullo (In re Pattullo), 271 F.3d 898, 901 (9th Cir.2001) (order) (dismissing appeal where the court of appeals was unable to grant relief). Accordingly, we affirm.
The Stones’ motion to file a late reply brief is granted. The brief submitted on March 29, 2002, shall be filed.
The Stones’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.